Citation Nr: 0312068	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for alcohol abuse as 
secondary to schizophrenia. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The case 
was remanded for additional development by the Board in March 
2000 and January 2002, and the Board undertook additional 
development with respect to the issue on appeal pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The requested 
development has been completed, and this case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is competent evidence of record indicating that the 
veteran suffers from additional disability associated with 
alcohol abuse as a result of the veteran's service-connected 
schizophrenia. 


CONCLUSION OF LAW

Service connection for alcohol abuse as secondary to 
schizophrenia is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), rehearing 
en ban denied, 268 F.3d 1340 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Also, because the veteran's claim will be granted, 
no useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  More specific 
to the veteran's appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) has held that service 
connection may be granted for an alcohol abuse disability 
acquired as secondary to or a symptom of a service connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), rehearing en ban denied, 268 F.3d 1340 (2001).  The 
Board notes that the stay on the adjudication of claims 
involving the issue of secondary service connection for 
alcohol abuse has been lifted.  See VBA Fast Letter 02-11, 
April 18, 2002.   

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection is in effect 
for schizophrenia at a disability rating of 70 percent.  This 
is the only service-connected disability, and a total 
disability rating for compensation based on individual 
unemployability is also in effect.  The record also reveals 
evidence of alcohol abuse, and opinions that schizophrenia 
"probably exacerbated" or made the veteran "more 
vulnerable" to alcoholism following May 1997 and November 
2000 examinations, respectively.  Also, as directed by the 
Board, three VA psychiatrists reviewed the veteran's claims 
file in January 2003 to reconcile the clinical evidence of 
record with regard to the etiologic relationship between the 
veteran's alcohol abuse and schizophrenia.  After reviewing 
the record, the opinion of these psychiatrists was as 
follows:

In our opinion, the veteran's alcohol 
dependence was not caused by, nor is it 
the result of his schizophrenic illness.  
In fact his schizophrenic symptoms are at 
this point largely self reported and may 
in fact be exaggerated by the patient.  
However, his previous service-connected 
psychotic illness more likely than not 
did contribute to a deterioration in his 
coping skills that made him more 
resistant to treatment of his alcohol 
dependence.  Recent medical records 
substantiate this conclusion, and each 
psychiatrist is of the opinion that his 
present condition and current disability 
appears to be mostly due to the effects 
of his substance dependence.  The 
question regarding the causal connection 
between his past psychotic illness and 
his current substance dependence is one 
that cannot be resolved with certainty, 
other than to say that it is more 
probabl[e] than not that had he never 
experienced the psychotic illness, he 
would probably now be in a better 
position to recover from the alcohol 
dependence.  The fact that we are unable 
to determine with certainty simply 
reflects the scientific ambiguity that 
surrounds the causation of both of these 
illnesses.

After reviewing the above evidence, the Board concludes that 
the while there is some "negative" evidence of record, 
there is sufficient "positive" evidence of record, 
particularly the January 2003 opinion by the Board of three 
psychiatrists listed above, that the probative weight of the 
"negative" and "positive" evidence is in relative balance.  
In this regard, reference is made to the decisions of the 
Court listed above finding that service connection may be 
granted for alcohol abuse as "secondary" to a service-
connected disability, and that service connection is 
warranted for any disability that has been "aggravated" by 
a service connected disability.  See Allen, 237 F.3d at 1368; 
Allen, 7 Vet. App. at 439, 448.  In short, there is competent 
evidence indicating that the veteran's alcoholism is, at 
least by way of aggravation, etiologically related to the 
service-connected schizophrenia.  All reasonable doubt in 
this regard has been resolved in favor of the veteran, as is 
required by law, and the claim is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. at 49. 



ORDER

Entitlement to service connection for alcohol abuse as 
secondary to schizophrenia is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

